Exhibit 10.11

 
[TRANSLATION COPY]
 
Trading financing 008
 
Trust Receipt Loan Contract

Contract No: G1225-2012-015
Party A: Ningbo Keyuan Plastics Co., Ltd
Address: Qingzhi      Postal code: 315801
Legal representative: Chunfeng Tao
Tel: 86232932
 
Party B (Lender ): China Construction Bank, Beilun Branch
Address: No 51 Xinda road            postal code: 315801
Principals: Jiangen Han
Fax: 86882152             Tel: 86884361

Since the Letter of Credit (“L/C” or “LC”) / Telegraphic Transfer (“T/T” or
“TT”) / documents under import collection will arrive (has arrived), Party A
applied for trust receipt loan and Party B has already accepted the application.


WHEREAS:
The undersigned parties agreed to sign this contract after mutual agreement.
 
Article 1. Trust Receipt Loan
 
1.  
Trust Receipt Loan under this contract means the short term financing provide by
Party B per Party A’s request when the expiration date of LC/TT/ documents under
import collection to be used for payment.



Information of L/C
L/C No.:83009010006607
Amount of L/C (Spell-Out):USD Fourteen Million Seven hundred and Forty-Nine
Thousand Two Hundred and Eighty-One point Six
Invoice/Bills (Spell-Out):USD Fourteen Million Seven hundred and Forty-Nine
Thousand Two Hundred and Eighty-One point Six


Information of Inward Collection
Inward Collection No.:/
Invoice/Bills (Spell-Out):/
 
 
1

--------------------------------------------------------------------------------

 


Information of Import COD
Import Contract No.:/
Invoice/Bills(Spell-Out):/
Invoice No:/


2.  
Trust Receipt Loan Amount(Currency, Spell-Out): USD Fourteen Million Seven
hundred and Fifty Thousand.



3.  
Term: 4 days, from June 28, 2012 to July 2, 2012.



Article 2.  Interest Rate and Interest Calculation and Interest Settlement


1.  
Interest rate under this contract is annual interest rate, being the following
Item 1:



1)
The loan interest under this contract is fixed interest rate, which is 2.9961%,
the interest rate remains unchanged within loan term

 
2)
The loan interest under this contract is floating interest rate, which is LIBOR
+interest margin /, floating once per month.



2.  
The loan interest is started to be calculated from the date of payment by Party
B, which date is also value date. The loan interest is accounted by date. Daily
interest of the loan calculates with 365 days if the currency is HK dollar and
UK pound, while the other currencies shall be calculated by 360. The first day
of the term is included in the interest period but exclude the last day.



3.  
Interest settlement



    1)  
With fixed interest, the interest rate shall be calculated according to agreed
fixed rate. With floating interest, the interest rate shall be calculated
according to the interest rate in the floating term. If the floating interest
rate term is shorter than settlement term, the floating interest will be
calculated first, settlement date plus interest in each period to calculate the
loan interest.



    2)  
Settlement method applies for the following second one :



a.     
Settlement by/(month/quarter/half year), settlement date shall be the
corresponding date of value date, if there is no corresponding date, the last
shall be done.



b.     
Loan is cleared with payment of both principal and interests on the due date of
the loan.



c.     
                                                                

 
 
2

--------------------------------------------------------------------------------

 
 
Article 3.  Preconditions for Party B to Grant Loan


Unless Party B waives all or any of the following, Party B will be obligated to
grant loan when all of the following preconditions are met.


1.  
Party A has already complete related legal procedures like approval,
registration, insurance and so on required by law;



2.  
Party A has already submitted all the files required by Party B;



3.  
Party A has already submitted the trust receipt required by Party B;



4.  
All requested guarantee becomes and remains effective;



5.  
Party A does not breach any covenants under this contract;



6.  
Others



Article 4. Repayment


1.  
Repayment principle

 
Payments Party A receives for products relating to L/C/inward collection/import
COD under this contract shall be used for repaying Party B’s trust receipt, and
shall repay the outstanding amount with other capital.


2.  
Interest payment
 
Patty A shall pay the due interest to Party B in settlement date. The first
interest payment date is the first settlement date and the loan shall be cleared
with the payment of both interests and principal.

 
3.  
Repayment method



    1)  
Party A shall pay off the loan principal and interest at the same time when the
loan is due.



     2)  
Party A shall prepare sufficient capital in the account opened with Party B
before payment due day (Party B is also entitled to deduct the money from Party
A’s account for payment), or transfer the capital from other account on the
payment due day.



4.  
Repayment in advance



Party A has the right to repay in advance.


When repay in advance, Party A shall calculate the interest according to the
actual number of days the loan and interest rate stipulated in this contract.
After the prepayment, the unpaid balance shall be still subject to the terms and
conditions under this contract.
 
 
3

--------------------------------------------------------------------------------

 


Article 5.  The Rights and Obligations


1.  
Party A has the right to request Party B to grant loan according to the
provisions of this contract.
 

2.  
Party B should keep Party A’s the commercial secret confidential, unless
otherwise required by laws and regulations, demanded by the authority, or
according to other agreements between the parties.



3.  
All settlement of RMB and foreign currency under this contract shall be
conducted in Party A’s account opened with Party B.



4.  
Party B takes the ownership of the documents and products when Party A issued
loan receipt or Party B paid (whichever happens first).



5.  
After Party A issued the trust receipt to Party B, Party B shall hand over all
the documents to Party A.



6.  
Being the trustor and beneficiary, Party B has the beneficial right to Party A’s
entrusted property.



7.  
Being the trustee, Party A shall unload, store, produce, process, transport and
sell under the documents and products involving L/C/inward collection/import COD
for the interest of Party B.
 
The sales price received by Party A shall be used to repay the loan. The
remaining balance of the loan shall be paid with other capital.

 
8.  
Party A shall undertake all fees incurred by products or handling products.



9.  
Party B has the right to collect the payment from buyers regarding sales
products involving L/C/inward collection/import COD and does not need to inform
Party A in advance.



10.  
 If Party B has special requirements, Party A will handle the products according
to the requirements.



11.  
All relevant documents, products and rights (including but not limited to the
unsold products, and the claims to buyers due to products sales, the payment due
to products sales and insurance compensation) under this contract are Party B’s
trust property, and independent from Party A. When Party A entered into
dissolution, revocation and bankruptcy, or the creditors of Party A claim rights
to the trust assets, it is the obligation for Party A to declare to the court or
third Party that the trust assets does not belong to Party A’s liquidation
assets or owned assets, or Party A’ s bankrupt assets. Claims Party A obtains
due to managing and handling the documents and products is not allowed to offset
the liability under the owned assets.

 
 
4

--------------------------------------------------------------------------------

 
 
12.  
Before paying off the trust receipt loan principal, interest and expense, Party
A can not pledge the documents or the products to other third parties, or make
the goods must subject to any restriction of lien.



13.  
If Party B so requests, Party A shall provide any requested documents or store
goods as instructed, and use Party B letterhead to create warehouse receipt.



14.  
If Party B so requests, Party A shall take related insurance from good credit
insurance company with equal value to L/C/inward collection/import COD, and hold
as the trustee of Party B and provide Party B with the insurance policy or
insurance agreement which Party B is beneficiary or endorsing Party B as
beneficiary per Party B’s request. Party A will be responsible for all the
expenses related to insurance. If any claims occur, Party A shall inform Party B
immediately and hand over the insurance compensation to Party B upon receipt.



15.  
Party B is entitled to decide and inspect the transportation methods, storage
location and method and insurance. Party A shall provide all the convenient
access to allow Party B to get into Party A’s location or warehouse, and sign
all the documents for Party B’s collection and claims.



16.  
Party B is entitled to inspect the payment collection of the products under
L/C/inward collection/import COD and Party A shall inform Party B in writing
when required by Party B.



17.  
If Party A changed its legal representative, address, or business location,
registered capital and article of incorporation, it shall inform Party B within
…..working days after occurrence.



18.  
Party A shall not sign any contracts with third parties that may be detrimental
to Party B’s rights under this contract.



19.  
Party B can revoke the trust any time. Upon request by Party B, Party A shall
return to all the property certificate, documents and the products o Party B.



20.  
If Party A fails to handle the trust property per Party B’s request, Party B is
entitled to terminate the trust relationship, take back the trust property and
handle as it sees fit.



21.  
If there are any disputes or frauds under the main contract concerning
L/C/inward collection/import COD, whatever settled or not, Party A shall pay
loan principal and interest and related expenses under this contract to Party B.



 
5

--------------------------------------------------------------------------------

 
 
22.  
Party A cannot use the related party transaction to avoid the liability to Party
B; cannot use the false contract with related parties, bill receivable without
practical business background, account receivable to discount or pledge in bank
for cash or credit granting.



23.  
If the Party A is a group client, it shall give Party B a timely notice for
related transaction involving over 10% net assets, including: 1) the
relationship with each party in the transaction, 2) project and transaction
nature; 3) the money amount and related proportion; 4) the pricing policy
(including symbolic transaction without monetary amount).



Article 6.  Liability of Default


1.  
Party A’s defaults and the conditions may adversely affect Party B’s claims:



   1)
Party A breaches any covenants under this contract or explicitly expresses not
to perform one of the covenants;



   2)
If any following conditions occur that make Party B believe may affect its
claims:  Party A takes contract, trusteeship, lease, shareholding reforming,
investment, joint operation, M & A, purchase and reorganization, separation,
joint venture, apply for closing down, apply for dismissing, being revoked,
being applied for bankruptcy, shareholder change or major assets transfer, stop
production, closing down, and charged by local authority, cancelling it
registration, suspend its license, involved in great legal dispute, great
difficulties in production or finance, legal representative can not perform its
duty, Party A does not perform its obligation for due debt (including the debt
of Party A to Party B, or to other departments in Chinese Construction Bank),
transfer its capital for free or in low price, reduce third Party’s liability or
provide guarantee for third Party, neglect to perform its claims  or other
rights, Party A’s shareholder to use its independent position to avoid
liability, or Party A fails to provide certification to prove its property
separate with shareholder’s property, the guarantee under the contract is false,
ineffective, invalid, being revoked, or being dismissed, the guarantor default
the contract or express he will not continue the guarantee by his actions, or
the guarantor lose its guarantee capacity partially or wholly, and the value of
warranty is being reduced, or the other conditions may endanger Party B’s
claims.



    3)
If any one of above mentioned situation arises, Party B has the right to take
one or any actions below:



A.    
Announce that the loan is due immediately, and request Party A to repay entire
due and undue principal, interest and expense.



B.    
If Party A fails to pay the interest in time within the term, it shall pay
compound interest pursuant to relevant terms under this agreement.



 
6

--------------------------------------------------------------------------------

 
 
When the loan is overdue, from the overdue date to the date of paying off all
principal and interest, the unpaid principal and interest (including the
principal and interest which Party B to declare acceleration of maturity) shall
be calculated based on agreed settlement with default loan interest; if the
agreed principal and interest shall be paid off simultaneously when due, the
unpaid principal and interest (including the principal and interest which Party
B to declare acceleration of maturity) shall be calculated based on agreed
settlement with default loan interest. The default loan interest 4.9961%.
 
The overdue loan means Party A fails to pay off the loans on time.


C.     
Dispose the documents and products regarding L/C/inward collection/import COD.



D.     
Request Party A to provide guarantee



E.     
Exercise the guarantee right.



F.     
 Other remedies allowed by law.



Article 7.  Others


1.  
Fees



Unless otherwise agreed, Party A shall be responsible for all fees related to
legal counsel, insurance, evaluation, registration, appraisal and notarization
under this contract.


Party A shall be responsible for all fees (including but not limited legal cost,
arbitration fee, property protection fee, travel expense, execution fee,
evaluation fee, auction fee, delivery fee, announcement fee, lawyer fee and etc)
that Party B incurs in order to pursue its claims.


2.  
Collection of account receivable



For all the account receivable under this contract, Party B is entitled to
deduct the money or foreign currency directly from Party A’s account in Chinese
Construction Bank without informing Party A in advance. If the settlement of
exchange and purchasing foreign currency is required, it is Party A’s obligation
to assist Party B and take care exchange rate risk.


3.  
The usage of Party A’s information



Party A agrees that Party B may check Party A’s credit status form People’s Bank
of China or the credit data base approve by Credit Department or other
departments, and also agrees that Party B may provide information to People’s
Bank of China or the credit data base approve by Credit Department. Party A also
agrees that Party B may use and disclose Party A’s information if it is
necessary to carry out business.
 
 
7

--------------------------------------------------------------------------------

 


4.  
Announcement collection



Party B has the right to inform related department for the default of Party A,
and do announcement collection through press.


5.  
The effectiveness of Party B’s record



Unless there are reasonable, definite contrary evidences, all the Party B’s
internal records for principal, interest and expense and repayment records, the
documents and evidences related to Party A to withdrawal money, repayment, and
interest payment, and record for Party B’s announcement of collection, are all
regarded as the efficient evidences to prove the relationship between Party A
and Party B.  Party A can not object due to the fact that the records and
documents are prepared by Party B.


6.  
Reservation of power



Party B’s right under this contract will never affect and exclude his rights
under the law and other contracts. Any tolerant, grace, privilege or delay to
execute any rights for the default behavior and delay behavior shall not be
considered as waive of rights and interests or accept the default behavior, and
also does not bind or prevent Party B from continuing to execute the rights, and
also will not result in Party B undertaking obligation and responsibility to
Party A.


7.  
If Party A owes other due liability to Party B apart from the liabilities under
this contract, Party B is entitled to deduct money from Party A’s account in
Chinese Construction Bank system for RMB and foreign currency to pay off the
liabilities, and Party A shall not object.



8.  
Party A shall make an immediate notice to Party B for any changes of address in
writing. If failure to provide notice results in any losses, Party A be
responsible for the losses.



9.  
The construction of this contract shall be subject to the purpose of this
contract, sentences used, relevant clauses, trading custom, international
practice, and the principle of good faith and honesty.



10.  
Trust receipt loan applications and other documents are parts of this contract.



11.  
Settlement



 
8

--------------------------------------------------------------------------------

 
 
All disputes concerning this contract should be settled through friendly
negotiation; when the negotiation fails, shall settle with following  method:
 
1)     
Proceed to the local People's Court
 

2)     
Submit to arbitration committee.

 
During the dispute, the parties shall continue to perform the terms which are
not affected by the dispute.
 
12.  
Effect of this contract



This contract becomes effective upon the signature and seal of the legal
representatives of both parties, principals or the authorized persons.


13.  
This contract is made in two duplicates.



14.  
Other covenants

                        /                     
 
Article 8. Statements


1.  
Party A is aware of Party B’s operation scope and authority limit.



2.  
Party A has read all the clauses of this contract. At Party A’s request, Party B
has made sufficient explanation for this contact. Party A fully understands the
contract and is aware of the legal consequence.



3.  
Party A’s signing and execution of this contract complies with all the national
laws and regulations, as well as Party A’s internal constitution and internal
organization files. Party A has already obtained approval authority within the
company or from national organization to enter into this contract.



4.  
Party A states that at the time of executing the contract there is no violation
of any laws and regulations related to environmental protection, energy
conservation and emission reduction; and promises to comply with those laws and
regulations throughout the term of this contract. If Party A’s above statement
is false or it fails to perform, or there is potential risk of waste of energy
and pollution from the part of Party A, Party B has the right to stop granting
credit to Party A (include but not limited to refuse loaning, financing, issuing
L/G, LC), or announce the claims (principal and interest) is acceleration of
maturity (include but not limited to loan, financing, money paid in advance or
to be paid actually) , or using other reliefs allowed by this contract or laws.

 
Party A(Stamp)
Legal Representative/ Authorized person
2012-6-28
 
Party B (Stamp)
Legal Representative/ Authorized person
2012-6-28
 
 
10

--------------------------------------------------------------------------------